DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 10 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11, 15 and 22 of U.S. Patent No. 8,823,660. Although the claims at issue are not identical, they are not patentably distinct from each other because all claimed limitations of the claims 10 and 17 are encompassed by claims 11, 15 and 22 of the patent.
Instant application (claims 10 and 17)
U.S. Patent 8,823,660 (claims 11, 15 and 22)
Auto-scan logic for performing clock management at a sensor panel, comprising:
a method for scanning a sensor panel, comprising:
means for entering an auto-scan mode by disabling one or more clocks and 



performing a sniff scan when a second predetermined amount of time has been exceeded wherein the apparatus performs an auto-scan sequence only if the first predetermined amount of time has been exceeded and a calibration time has not been exceeded
means for, when the sniff time is exceeded and the calibration time is exceeded, enabling the one or more clocks and processors and performing an active scan of the sensor panel.

a sniff timer that initiates the auto-scan sequence after the first predetermined 
amount time has been exceeded;  and a calibration timer that initiates a 
calibration sequence after a second predetermined amount of time has been 
exceeded.


Reasons for Allowance
4.	Claims 1-26 are allowed if the above double patenting is overcome.
5.	The following is an examiner’s statement of reasons for allowance: the claimed invention is directed to auto-scan logic for performing clock management at a sensor panel, which initiates a low power auto-scan mode during periods of inactivity. 
	The closest prior arts Krah et al. (Patent No.: US 6,583,676) disclose a calibration circuit and method for a proximity/touch detector allow automatic calibration to the proximity/touch detector components. Kalendra et al. (Patent No.: US 5,283,559) discuss a touch screen display is automatically calibrated during periods of active use or extended periods on non-use. The calibration process may begin at any time, without explicit intervention of the user or host computer.  Typically, an automatic recalibration may be done each time the system is powered up, at periodic intervals during use (based upon a timer), or after extended periods of inactivity. Lee et al. (Patent No.: US 7,737,957) disclose a timer and logic units to control different modes of a sensing panel, thus reduce power consumption. The prior arts either singularly or in combination, fail to .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER T NGUYEN whose telephone number is (571)272-7696.  The examiner can normally be reached on Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 5712722963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/JENNIFER T NGUYEN/Primary Examiner, Art Unit 2693